Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant Application having Application number 17/267,941, the examiner acknowledges the applicant's submission of the amendment dated 6/6/2022.  Claims 1, 4-15 and 18-19 have been amended and claims 3 and 20 have been canceled. Claims 1-2 and 4-19 are pending. 

REASONS FOR ALLOWANCE
	Per the instant office action, claims 1-2 and 4-19 are considered as allowable subject matter. 
	The reasons for allowance of claim 1 are the following: In interpreting the pending claim(s), in light of the Specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, including the references noted above; neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method comprising “… memory access circuitry configured to control access to a plurality of memory regions based on ownership information defining, for a given memory region, an owner realm specified from among a plurality of realms, each realm corresponding to at least a portion of at least one of the software processes, said owner realm having a right to exclude other realms from accessing data stored within said given memory region; and realm management circuitry configured to control operation of a given realm based on security configuration parameters associated with the given realm; wherein: in response to the security configuration parameters for the given realm specifying that the given realm is associated with a trusted intermediary realm identified by the security configuration parameters, the realm management circuitry is configured to permit the trusted intermediary realm to perform at least one realm management function for the given realm; each realm other than a root realm is associated with a corresponding parent realm which created the realm; and the realm management circuitry is configured to support the security configuration parameters defining the trusted intermediary realm as a realm other than the parent realm of the given realm.”
Independent claims 18 and 19 are allowed for the reasons indicated above with respect to claim 1.
	Dependent claims 2 and 4-17 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571) 272-4098098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



June 17, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135